COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00276-CR


FRANCISCO LEIJA                                                          APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                   TRIAL COURT NO. 07-9089-62175-F

                                       ----------

                          MEMORANDUM OPINION 1

                                       ----------

      Upon his plea of guilty, the trial court convicted Appellant Francisco Leija

of driving while intoxicated and sentenced him to four days’ confinement in the

county jail and a $1,500 fine. Appellant filed a motion for new trial and a timely

notice of appeal. The trial court’s certification of Appellant’s right to appeal states




      1
       See Tex. R. App. P. 47.4.
that this is a plea-bargained case, that Appellant has no right of appeal, and that

he waived the right of appeal.

      On July 15, 2014, we sent Appellant a letter notifying him that this appeal

could be dismissed based on the trial court’s certification unless he or any party

filed a response showing grounds for continuing the appeal. 2 We received no

response.

      Accordingly, we dismiss this appeal. 3


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 28, 2014




      2
       See Tex. R. App. P. 25.2(d), 43.2(f).
      3
       See Tex. R. App. 43.2(f).


                                        2